Citation Nr: 0200091	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  99-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty service from July 1946 to August 
1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for bilateral hearing loss.  In January 2000, the 
Board remanded the claim for additional development.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
bilateral hearing loss was not present in service or within 
one year of service separation and is not otherwise related 
to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000 & 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's March 1999 decision that the evidence 
did not show that the criteria for a grant of service 
connection for bilateral hearing loss had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and the SSOC sent to the appellant informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  The RO also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's available 
service medical records from the National Personnel Records 
Center.  In this regard, in a letter, received in January 
2001, the veteran stated that although he had received post-
service treatment from a physician identified as "Dr. 
Sharma," these records were no longer available, and in any 
event, Dr. Sharma "probably never treated my hearing loss."  
A VA audiological examination has been performed, and an 
etiological opinion has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that he has bilateral hearing loss as a 
result of exposure to airplane engine noises during service, 
as well as small arms fire, to include having a pistol fired 
near his head.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2001).

The veteran's service medical records include a separation 
examination report, dated in August 1949, which shows that 
his whispered voice results were 15/15, bilaterally.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving hearing loss.  

Reports from N. Daniel Catz, M.D., dated between November and 
December of 1995, and in November 1999, show that the veteran 
complained of hearing loss since his service.  He stated that 
during service, he was exposed to airplane noise, and that he 
had a gun go off near his ear.  The reports contain charted 
results which appear to show that the veteran has hearing 
loss in both ears as defined at 38 C.F.R. § 3.385.  The 
diagnoses included fungal otitis externa, and 
conductive/sensorineural hearing loss.  

An opinion from a VA audiologist, dated in February 2001, 
shows that he was asked to review Dr. Catz' 1995 charted 
audiology results and assign numerical readings for the 
veteran's hearing acuity at the specified decibel levels.  
However, the audiologist stated that he could not comment on 
Dr. Catz' hearing evaluation without resorting to pure 
speculation because the results did not specify controlled 
procedures as practiced by VA.  

VA audiology results, dated in June 2001, contain notations 
of moderately severe sensorineural hearing loss, right, and 
moderate sensorineural hearing loss, left.  

In an opinion, dated in June 2001, a VA ear, nose and throat 
examiner with the Department of Otolaryngology, Head and Neck 
Surgery at the Durham, North Carolina VA Medical Center 
(VAMC), provided a summary of the veteran's pertinent medical 
and service history, as well as the veteran's complaints.  It 
was noted that the veteran's hearing test results at the time 
of separation from service were normal, and the conclusion 
was that "[I]t is unlikely that the veteran's hearing loss 
can be clearly attributed to an event experienced in 
service."  The opinion is co-signed by the Durham VAMC Chief 
of Otolaryngology, Head and Neck Surgery.

The Board finds that the preponderance of the evidence is 
against the claim.  The first evidence of hearing loss is 
found in Dr. Catz' 1995 records.  This is approximately 45 
years after separation from service.  This lengthy period 
without treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the Board notes that the claims file does not 
contain competent evidence showing that the veteran had 
hearing loss within one year of separation from service, such 
that presumptive service connection is warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  Finally, the claims file does not 
contain a competent medical opinion linking the veteran's 
hearing loss to his service.  In fact, the only medical 
opinion on this matter is the June 2001 VA opinion, in which 
it was concluded that  it was unlikely that the veteran's 
hearing loss could be clearly attributed to an event 
experienced in service.  Accordingly, the claim must be 
denied.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has hearing loss 
as a result of his service.  To the extent that the veteran's 
statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a nexus between hearing loss and 
his service.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for hearing loss must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeal

 

